Order unanimously vacated and appeal dismissed, without costs of this appeal to either party. Memorandum: On February 19, 1959 petitioner’s operator’s license was revoked following his conviction for “ operating a motor vehicle with no insurance.” More than a year later on March 29, 1960 he applied for a new license. The application was denied by appellant on April 12, 1960 on the ground that petitioner on July 15, 1959 had been convicted of driving a vehicle while his license was revoked. Permission was granted, however, to reapply for a license on July 15, 1960. The proceeding to review the determination of appellant was commenced on April 25, 1960 and on July 6, 1960 Special Term made an order directing appellant to reconsider petitioner’s license application. Inasmuch as only nine days remained from the date of the order until petitioner could have reapplied pursuant to the directive of appellant, the issue became moot before this appeal could be perfected.' Therefore, we dismiss the appeal but in so doing, we do not adopt or pass upon the views expressed by Special Term in its opinion. In any event, it was improper for appellant to fix a definite future date when petitioner might reapply for a license. (Cf. Matter of Christiaansen v. Kelly, 10 A D 2d 664.) (Appeal from order of Oneida Special Term annulling the *889determination of the Commissioner of Motor Vehicles and directing reconsideration of petitioner’s application for a driver’s license.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ. [25 Misc 2d 995.]